Appellant was convicted in the County Court of Harrison County of an aggravated assault, and his punishment fixed at a fine of $25 and thirty days in the county jail.
It is unnecessary to state the facts. No written charge was given. Being a misdemeanor case, no charge was required. Acts. 739-740, *Page 539 
Vernon's C.C.P. If any verbal charge was given same was acceptable to appellant, as no exception thereto appears in the record. Two special charges were asked and given; and three were refused. Special charges to the effect that appellant could not be convicted of a higher grade of assault that a simple assault, were properly refused as on the weight of the evidence and incorrectly stated the law applicable to the facts; and the other refused charge was fully covered by one given at the request of appellant. Appellant and his witness seemed to make out a case of self-defense. This was controverted by the State whose only witness claimed an unprovoked assault upon him by appellant with a baseball bat wherein he was struck on the head by said bat and injured. Assuming in the absence of exception thereto, that if a charge was given same fully presented the law applicable to all issues made by the facts, we do not feel warranted in reversing a verdict which has any reasonable support in the evidence. The jury are the sole judges of the facts, and unless their finding is so without support as to lead the unbiased mind to conclude prejudice, we would not disturb a judgment based on their verdict. That the injured party was in fact struck on the head by said baseball bat is practically without controversy. He was carried to a spring by other parties and blood washed from his head, and from there was taken in a car to a point where his wound was dressed by a doctor. He testified that when he got hot, at times subsequent to the injury, his head hurt him. The jury having concluded that the injury was serious, which was the ground of aggravation laid in the complaint, we are not inclined to believe the judgment without support, and no error appearing in the record, an affirmance is ordered.
Affirmed.
                          ON REHEARING.                         April 26, 1922.